UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                  _______________

                                      No. 17-1817
                                    _______________

                             UNITED STATES OF AMERICA

                                            v.

                               WILLIAM E. BARONI, JR.,
                                                  Appellant
                                  _______________

                                      No. 17-1818
                                    _______________

                             UNITED STATES OF AMERICA

                                            v.

                                BRIDGET ANNE KELLY,
                                                   Appellant
                                   _______________

                      On Appeal from the United States District Court
                                for the District of New Jersey
                   (D.C. Nos. 2-15-cr-00193-001 and 2-15-cr-00193-002)
                       District Judge: Honorable Susan D. Wigenton
                                      _______________


                Before: AMBRO, SCIRICA, and SILER, JR., Circuit Judges.

                                   ________________

                                  JUDGMENT ORDER
                                   ________________





  Honorable Eugene E. Siler, Jr., United States Court of Appeals for the Sixth Circuit,
sitting by designation.
         By opinion and judgment entered on November 27, 2018, this Court affirmed

Appellants’ convictions on Counts 1 through 7 and reversed the convictions on Counts 8

and 9. Appellant Bridget Kelly filed a petition for writ of certiorari with the U.S.

Supreme Court, which was granted. Appellant William Baroni joined in the briefing

before the Supreme Court. On May 15, 2020 the Supreme Court reversed the judgment

of this Court and remanded for further proceedings. On consideration whereof, it is now

hereby

         ORDERED and ADJUDGED by this Court that the judgments of the District

Court entered March 31, 2017, be, and the same are, hereby VACATED and the matters

are REMANDED to the District Court with instruction to vacate the judgments and

dismiss the indictments in accordance with the opinion of the U.S. Supreme Court. The

Clerk is directed to issue the mandate immediately.


                                                  BY THE COURT:


                                                  s/ Anthony J. Scirica
                                                  Circuit Judge

Dated: June 10, 2020




                                             2